                                                                                      Case 3:19-cv-00523-LRH-CLB Document 31 Filed 02/13/20 Page 1 of 2



                                                                                  1   Charles R. Zeh, Esq.
                                                                                      State Bar No: 1739
                                                                                  2   Pete Cladianos III, Esq.
                                                                                      State Bar No: 8406
                                                                                  3   The Law Offices of Charles R. Zeh, Esq.
                                                                                      50 West Liberty Street, Suite 950
                                                                                  4   Reno, NV 89501
                                                                                      Phone: 775.323.5700
                                                                                  5   Fax: 775.786.8183
                                                                                      e-mail: crzeh@aol.com
                                                                                  6
                                                                                      Attorneys for defendants
                                                                                  7   Debashis Bagchi and Jon Bengtson
                                                                                  8                               IN THE UNITED STATES DISTRICT
                                                                                  9                                 FOR THE DISTRICT OF NEVADA
                                                                                 10                                                 *****
                                                                                 11    JAIME MARTORELL, an individual,                       Case No.: 3:19-cv-00523-LRH-CLB
                                                                                 12
Law Offices of Charles R. Zeh, Esq.




                                                                                                               Plaintiff,
                                      Tel.: (775) 323-5700 FAX: (775) 786-8183




                                                                                                                                             STIPULATION AND PROPOSED
                                           50 West Liberty Street, Suite 950




                                                                                 13    v.                                                    ORDER FOR AN EXTENSION OF TIME
                                                 Reno, Nevada 89501




                                                                                 14                                                          TO REPLY TO PLAINTIFF’S
                                                                                       DEBASHIS BAGCHI, an individual, and                   OPPOSITION TO DEFENDANTS'
                                                                                 15    JON BENGTSON, an individual,                          MOTION TO STRIKE PLAINTIFF’S
                                                                                                                                             JURY DEMAND
                                                                                 16                            Defendants.
                                                                                                                                                           (First Request)
                                                                                 17
                                                                                 18          The Parties hereby agree and stipulate to an extension of time for the Defendants to file

                                                                                 19   their Reply in support of their Motion to Strike Plaintiff's demand for a jury trial in this matter.

                                                                                 20   This stipulation is based upon the following:

                                                                                 21          1.      On January 17, 2020, plaintiff filed a Jury Demand.

                                                                                 22          2.      On January 23, 2020, defendants moved to strike the Jury Demand.

                                                                                 23          3.      On February 6, 2020, plaintiff opposed the Defendants’ Motion to Strike or

                                                                                 24   moved for a Jury Trial Pursuant to Rule 39(b), FRCP.

                                                                                 25          4.      The due date for Defendants’ Reply is February 13, 2020. During the time period

                                                                                 26   in which this reply needed to be drafted, neither of Defendants’ legal counsel was able to do this

                                                                                 27   work. Pete Cladianos III, came down with a severe case of the flu on February 7, 2020 lasting

                                                                                 28   until February 13, 2020. And Charles R. Zeh had out of town hearings starting on Monday,
                                                                                                                                       -1-
     Case 3:19-cv-00523-LRH-CLB Document 31 Filed 02/13/20 Page 2 of 2



 1   February 10, 2020, as counsel for the State of Nevada OSHA Board of Review, returning to the
 2   office on Thursday, February 13, 2020, to attend and prepare for a special Reno Authority
 3   Housing Board meeting.
 4             5.        This is the first request for an extension of time of this deadline. It is not sought
 5   for reasons of delay.
 6             Accordingly, it is hereby stipulated that the due date for the Reply to plaintiff’s
 7   Opposition to the Defendants' Motion to Strike shall be extended to February 18, 2020.
 8   Dated: February 13, 2020                                       Dated: February 13, 2020
 9   By: /s/ Ricardo Cordova, Esq.                                  By: /s/ Pete Cladianos III, Esq.
           Ricardo Cordova                                                Pete Cladianos III, Esq.
10         Nevada State Bar No. 11942                                     Nevada State Bar No. 8406
           Simons Hall Johnston PC                                        The Law Offices of Charles R. Zeh, Esq.
11         6490 S. McCarran Blvd., Ste. F-46                              50 West Liberty Street, Suite 950
           Reno, NV 89509                                                 Reno, NV 89501
12         Attorneys for plaintiff                                        Attorneys for defendants

13
14                                                                ORDER
15            IT IS
              IT IS SO
                    SO ORDERED,
                       ORDERED. nunc pro tunc.
16          DATED
     Dated this      thisof18th
                ___ day         day of 2020.
                            February,  February, 2020.

17
                                                                             ________________________________
18                                                                           United States
                                                                             LARRY         District Court Judge
                                                                                     R. HICKS
19                                                                           UNITED STATES DISTRICT JUDGE
     S:\Clients\Airwire Technologies\Federal 3 19-cv-00523\Pleadings\Stipulation.Extension.Time.Reply R5_mtd.wpd
20
21
22
23
24
25
26
27
28
                                                                     -2-
